DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-8 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-8 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) determining, at the private server in the private domain, whether the action of the request is allowed to be performed at the printing device according to the policy; generating a response based upon the determination to allow or deny the action of the request; and forwarding the response to the public server in the public domain. 

Claims 15-20 are allowed. The following is an examiner's statement of reasons for allowance: The claims 15-20 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the private server analyzes the policy to determine whether to allow or deny the request based on the compiled data and the action to be performed for a user at a printing device connected to the public server in the public domain, and wherein the private server sends a response to the analysis to the public server in the public domain. 



Identification of Closest Prior Art
The closest prior art is US Publication No. 2007/0156659 to Lim which teaches in an information management system, relevant policies are deployed to targets while policies which are not relevant are not. By deploying relevant policies, this reduces the amount of space requirements at the target to store the policies and the amount of data that needs to be sent to the target. Also, execution speed at the target may increase since the target does not need to evaluate policies that are not relevant. However, Lim fails to teach the claimed limitations (in combination with all other features in the claims) as cited above. 

The other art is US Publication No. 2007/0229874 to Hamada which a method of controlling an information processing apparatus, which counts process amounts in the device for each user, in a system for processing print jobs within a range of access limitation information. The information processing apparatus specifies a user who requests access authority information for a job, and a job whose access authority information is issued to that user. The apparatus checks if a process of the job is completed. The apparatus determines a printable page count of the specified user using an output process amount value of the job issued by the user, when the specified job is complete. The apparatus notifies a managing apparatus, which issues access authority information, of the printable page. However, Hamada fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 02/16/2021 where the Applicants hereby elect without traverse, Species I, claims 1-8 and 15-20.

The claims have been amended as follows: 
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675